The rule was based upon affidavit and is in these words, to-wit:
"Ordered, that the Clerk of this Court pay to A. T. Cole $200, adjudged him, as it is alleged, at the last term of this Court, to be paid out of funds in the hands of the Clerk, or show cause to the contrary before the Judge, at Fayetteville on the 1st day of June next."
The answer to the rule is considered, by this Court, as irresponsive and insufficient.
The error in the decree, in the original case, if there be any, cannot be reheard or revised, under a rule to show cause, c. To effect that purpose, the party must take such proceedings, as he may be advised.
The judgment of the Court below, is reversed. This will be certified to the end that such further proceedings may be had, under the rule, as are agreeable to law.
The costs will be paid by the respondent, including the cost of the volumes of matter, which was unnecessarily copied and sent up to this Court.
PER CURIAM.                          Judgment affirmed.